FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          February 26, 2013
                                   TENTH CIRCUIT
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court



 PABLO AGUIRRE,

        Plaintiff–Appellant,                                 No. 12-1284
                                                (D.C. No. 1:11-CV-01675-REB-MJW)
 v.                                                           (D. Colo.)

 CITY OF GREELEY POLICE
 DEPARTMENT; OFFICER TANYA
 GUTIERRES; JESUS ALFREDO
 MOLINA,

        Defendants–Appellees.


                               ORDER AND JUDGMENT*


Before LUCERO, O’BRIEN, and MATHESON, Circuit Judges.


       Pablo Aguirre, proceeding pro se, appeals from the district court’s dismissal of his

42 U.S.C. § 1983 claim. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




        * After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
                                             I

       On December 5, 2007, Aguirre was arrested by City of Greeley police while

driving his “family vehicle,” a 2000 Escalade. Aguirre alleges that he called his brother

the next morning to retrieve his vehicle from impound, but the vehicle was not there.

Aguirre also alleges that his girlfriend later saw Jesus Alfredo Molina, one of the

defendants, driving his vehicle and selling drugs.

       In June 2011, Aguirre filed a complaint against the City of Greeley, the Greeley

Police Department, Officer Tonya Gutierres, and Molina, claiming that they had carried

out an unlawful seizure and forfeiture of his vehicle following his arrest. Defendants

City of Greeley, Greeley Police Department, and Officer Gutierres moved to dismiss the

suit as time-barred pursuant to Federal Rule of Civil Procedure 12(b)(6). A magistrate

judge recommended that the motion be granted and that the claim against Molina be

similarly dismissed as time-barred. Over Aguirre’s objections, the district court adopted

the magistrate judge’s recommendations and dismissed the suit against all defendants.

Aguirre appeals.1

                                             II

       We review de novo the district court’s dismissal under Rule 12(b)(6). See Ridge

at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In doing so,

“we assume the truth of the plaintiff’s well-pleaded factual allegations and view them in

       1
         Aguirre’s notice of appeal was filed on July 16, 2012, four days late. However,
Aguirre filed a declaration that he gave his notice of appeal to be mailed, with postage
prepaid, to prison officials on July 12, 2012, the day the notice was due. Thus we apply
the prison mailbox rule and consider his appeal timely. See Price v. Philpot, 420 F.3d
1158, 1163-64 (10th Cir. 2005).
                                            -2-
the light most favorable to the plaintiff.” Id. In order to withstand a motion to dismiss,

there must be “enough facts to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).

       The basis of the district court’s dismissal of Aguirre’s claims was the expiration of

the relevant statute of limitations. The magistrate judge’s recommendation noted that

Aguirre was arrested in December 2007 and claimed that his brother informed him the

next day that his vehicle was not impounded. Furthermore, Aguirre alleged that shortly

thereafter he was told by his girlfriend that defendant Molina was in possession of his

vehicle. The statute of limitations begins to run when the plaintiff knows or has reason to

know of the injury that is the basis of the action. Workman v. Jordan, 32 F.3d 475, 482

(10th Cir. 1994). Thus, Aguirre’s claim accrued soon after the alleged seizure of his

vehicle, in December 2007. Because Aguirre’s § 1983 claims are governed by a two-year

statute of limitations, see Colo. Rev. Stat. § 13-80-102; Jordan, 32 F.3d at 482, the district

court concluded that his June 27, 2011 complaint was untimely. Further, Aguirre had not

made any showing that the limitations period should be tolled. See Dean Witter

Reynolds, Inc. v. Hartman, 911 P.2d 1094, 1099 (Colo. 1996).

       Nevertheless, on appeal Aguirre fails to discuss the timeliness issue beyond a

cursory mention that “[t]he district court agreed” with the magistrate judge’s

“recommend[ation] that the complaint be dismissed because it was brought outside the

two year statute of limitation period.” “Issues not raised in the opening brief are deemed

                                             -3-
abandoned or waived . . . a litigant who fails to press a point by supporting it with

pertinent authority, or by showing why it is sound despite a lack of supporting authority

or in the face of contrary authority, forfeits the point.” Tran v. Trustees of State Colls. in

Colo., 355 F.3d 1263, 1266 (10th Cir. 2004) (quotations and alterations omitted). We

apply this rule even to pro se litigants who are entitled to liberal construction of their

findings. Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012). Accordingly, Aguirre has

waived any claim that the district court erred in its timeliness determination.

                                              III

       AFFIRMED. We DENY Aguirre’s motion to proceed in forma pauperis on

appeal because he has failed to make a “reasoned, nonfrivolous argument on the law and

facts in support of the issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502,

505 (10th Cir. 1991). We direct Aguirre to make full payment of the appellate filing fee

immediately.




                                            Entered for the Court



                                            Carlos F. Lucero
                                            Circuit Judge




                                              -4-